Title: From Thomas Jefferson to Alexander White, 12 September 1797
From: Jefferson, Thomas
To: White, Alexander


                    
                        Dear Sir
                        Monticello Sep. 12. 97.
                    
                    In my letter of the 10th. I mentioned that I had the original survey of a road from George town to Stevensburg. Since that I have had time to copy it on a reduced scale, and to forward the copy by a conveyance which will reach you perhaps as soon as that letter. You will be pleased to observe that the roads which pass directly from George town towards Norman’s ford on the Rappahanock, traverse a country which is a dead level running in that direction. But any road which passes a little higher, (as that to Culpeper C.H.) engages with the hills making down from the South West and Bullrun ridge of mountains. For this reason we propose our road to be opened from George town directly to Norman’s ford, and to lead it off from the bridge instead of George town would engage us in the hilly country. As we have this matter much at heart, and it will be interesting to your city also, as opening a long line of rich country to it, if you can put any spring in motion which will get it through Fairfax and Prince William, it will accomodate yourselves as well as an extensive and thickly inhabited country. I am with esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                